Citation Nr: 0500389	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  92-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from January 1943 to September 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  

The veteran's claim was previously before the Board, and in 
June 1999, June 2003 and March 2004 remands it was returned 
to the RO for additional development.  That development has 
been completed, and the claim is once again before the Board 
for appellate review.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2004).  


FINDING OF FACT

The veteran is not shown to have degenerative arthritis of 
the lumbosacral spine that is etiologically related to active 
service. 


CONCLUSION OF LAW

Degenerative arthritis of the lumbosacral spine was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a July 1996 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an August 1999 statement of the case and 
supplemental statements of the case issued in March 2002, 
August 2003, and May 2004, the RO notified the veteran of 
regulations pertinent to service connection claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  

In June 2001 and June 2003 letters, the veteran was informed 
of VA's duty to obtain evidence on his behalf.  The veteran 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the July 1996 RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted and the veteran did not receive 
VCAA notice until June 2001 and June 2003.  In such 
instances, the Court held that when notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice specifically complying with § 
5103(a) or 3.159(b)(1) because an initial RO adjudication had 
already occurred.  Instead, the appellant has the right on 
remand to VCAA content-complying notice and proper subsequent 
VA process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claim.  The 
Board finds that the veteran received such notice in June 
2001 and June 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in June 2001 and June 2003 
was not given prior to the July 1996 RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the August 2003 and May 2004 supplemental 
statements of the case provided to the veteran.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private treatment reports; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
arthritis, are entitled to service connection when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
degenerative arthritis of the lumbosacral spine.  The Board 
has carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claim and service 
connection therefore cannot be granted. 

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service disorder or injury, 
service medical records reflect that in June 1943 the veteran 
injured his back when he fell off a shuttle bus.  It was 
noted that he had pain in the small of his back with twisting 
and bending.  An X-ray of the spine was negative.  It was 
also noted that fluid was removed from the veteran's spine 
with negative results.  He was diagnosed with lumbosacral 
sprain.  

Following service, a March 1945 VA examination report noted 
the veteran's complaints of aches in the small of his back.  
In September 1947, he asserted that he was "no good" since 
his in-service spinal tap.  

A March 1990 treatment report from St. Clair Memorial 
Hospital noted that an X-ray of the lumbar spine showed 
multiple gallstones but no abnormality of the spine.  During 
VA outpatient treatment in June 1990, the veteran was 
diagnosed with musculoskeletal strain with L4-L5 radicular 
pain following working in his yard.  

At his August 1995 VA examination, the veteran reported that 
his back problems began during active service when he was 
thrown from a jeep.  He complained of back pain and stiffness 
but asserted that the pain was confined to the lower back.  
Following an examination, he was diagnosed with chronic back 
pain.  The examiner commented that the veteran had a history 
of trauma during service with subsequent chronic back pain.  
He also noted that the veteran had subjective findings 
consistent with degenerative arthritis of the lumbar spine 
that may have been exacerbated by his injury while on active 
duty.  

At his February 2003 VA examination, the veteran was 
diagnosed with degenerative lumbosacral arthritis with 
chronic low back pain.  X-rays demonstrated some moderate 
degenerative changes in his lumbosacral region with 
significant osteophytes formation at L3-L4 and L2-L3.  The 
examiner opined that lumbosacral degenerative arthritis was a 
chronic degenerative process from years of wear and tear and 
as the veteran was only in the military for 9 months, it was 
unlikely that his military experience caused his degenerative 
arthritis of the lumbosacral spine.  The examiner further 
stated however, that not knowing the specific details of the 
fall and the fact that apparently per the veteran's report, 
the back problems began during his brief stint in the 
military, that it was likely that the veteran's military 
experience did have a minor role in exacerbating his back 
problem, though he did not believe that it was the sole cause 
of his back problem.  (emphasis added). 

The case was returned to the RO by the Board in March 2004.  
In the remand, the Board noted that the February 2003 
examiner had provided a confusing opinion in that while he 
indicated that the veteran's degenerative arthritis did not 
begin until after service, he also stated that the veteran's 
earlier military service likely exacerbated that disorder.  
The Board notes further that although the February 2003 
examiner indicated that he had reviewed the claims folder, he 
stated in his conclusions that he did not know the specifics 
of the in-service fall, and based his conclusion regarding 
the relationship between the current disorder to the 
veteran's military service on the veteran's report that his 
back problems began in service.  Thus, the case was referred 
to an VA examiner for a clarifying opinion.

In a March 2004 VA opinion, the VA examiner opined that the 
veteran's lumbar degeneration was "most likely due to 
chronic wear and tear" from his work-related environment.  
It was noted that the veteran had been employed as a steel 
worker and a coal miner and had worked in a prolonged setting 
doing heavy lifting and moving object types of environment 
where his back was under a lot of stress.  As such, the 
examiner asserted that the veteran's back must have undergone 
more degenerative changes during his employment than his 
brief stint in the military.  He concluded that the veteran 
had chronic low back pain that was most likely due to chronic 
degenerative changes in the lumbar spine that were, in turn, 
most likely due to the normal wear and tear from aging and a 
harsh work environment.  He maintained that the veteran's 
degenerative lumbar spine problem and subsequent chronic 
lumbar pain were not due to military service.  

The Board has reviewed the evidence of record and finds that 
without objective medical evidence of degenerative arthritis 
of the lumbosacral spine occurring during the veteran's 
service, or within one year thereafter, or a competent 
medical nexus opinion linking his current diagnoses to 
service, service connection is not warranted.  The veteran's 
claim is accordingly denied.

The Board notes the veteran's contentions that his 
degenerative arthritis of the lumbosacral spine is related to 
the back pain he suffered during active service.  However, 
the objective medical evidence of record does not support his 
contentions.  In particular, both the February 2003 and March 
2004 VA examiners opined that the veteran's current 
degenerative arthritis was not caused by his in-service 
injury.  The February 2003 examiner stated that lumbosacral 
degenerative arthritis was a chronic degenerative process 
from years of wear and tear.  He concluded that as the 
veteran was only in the military for 9 months, it was 
unlikely that his military experience caused the degenerative 
arthritis.  In addition, the March 2004 examiner stated that 
the veteran's employment as a steel worker and a coal miner 
were more likely the cause of his degenerative changes.  He 
concluded that the veteran had chronic low back pain that was 
most likely due to chronic degenerative changes in the lumbar 
spine that were, in turn, most likely due to the normal wear 
and tear from aging and a harsh work environment.  He 
maintained that the veteran's degenerative lumbar spine 
problem and subsequent chronic lumbar pain were not due to 
military service.  

The Board notes that the August 1995 VA examiner asserted 
that the veteran's degenerative arthritis of the lumbar spine 
"may" have been exacerbated by an in-service injury.  
However, he offered no further explanation for his opinion.  
The Board notes that 38 C.F.R. § 3.102 provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and the Court has provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  The Board finds that the August 
1995 examiner's statement constitutes speculation.  Moreover, 
although the February 2003 VA examiner stated that it is 
likely that the veteran's military experience did have a 
minor role in exacerbating his back problems, albeit not the 
sole cause, it is also clear that he based this conclusion on 
the veteran's statements that his back problems began during 
his military service.  He also did not provide a rationale or 
explanation as to how a later diagnosed back disorder was 
exacerbated by the veteran's earlier military service.  
Further, he also stated that he did not know the specifics of 
the fall.  Thus, the Board accords this portion of the VA 
examiner's opinion little probative weight.

Finally, to the extent that the veteran contends that he has 
degenerative arthritis of the lumbosacral spine that is 
related to active service, it is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has degenerative arthritis of the 
lumbosacral spine that is etiologically related to active 
service.  The appeal is accordingly denied.




ORDER

Service connection for degenerative arthritis of the 
lumbosacral spine is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


